ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Oxford Construction of Pennsylvania, Inc.     )      ASBCA No. 61311
                                              )
Under Contract No. W9 l 2GB-l 3--C-OO 17      )

APPEARANCE FOR THE APPELLANT:                        Michael H. Payne, Esq.
                                                      Cohen Seglias Pallas Greenhall
                                                       & Furman PC
                                                      Philadelphia, PA

APPEARANCES FOR THE GOVERNMENT:                      Michael P. Goodman, Esq.
                                                      Engineer Chief Trial Attorney
                                                     Brett R. Howard, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, Europe

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: May 23, 2019




                                                  Admmistrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61311, Appeal of Oxford
Construction of Pennsylvania, Inc., rendered in conformance with the Board's Charter.

       Dated:


                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals